Citation Nr: 1209690	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  08-38 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased disability rating for postoperative residuals of a left wrist fracture with degenerative joint disease, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1977 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for posttraumatic stress disorder (PTSD) and an increased disability rating for status post left wrist fracture with degenerative joint disease, rated as 10 percent disabling.  A timely Notice of Disagreement as to those issues was received from the Veteran in January 2008.  Following the issuance of an October 2008 Statement of the Case, the Veteran perfected his appeal in November 2008 by filing a VA Form 9 substantive appeal.  Service connection for PTSD was subsequently granted in full in a July 2009 rating decision.  Accordingly, that issue is not presently on appeal before the Board.

The Veteran testified at a Travel Board hearing held in March 2010 at the RO in San Antonio, Texas.  In January 2011, the Board remanded this matter for further development, to include:  additional notice to the Veteran of the evidence necessary to substantiate his claim; efforts to obtain records for VA treatment received by the Veteran since September 2008; affording a new VA examination to determine the severity, functional loss, and occupational interference arising from his left wrist disability; and readjudication of the Veteran's claim.  After this remand action was performed, the Veteran was issued a Supplemental Statement of the Case in August 2011 and the matter was returned to the Board.

In November 2011, the Board remanded this matter again for further development discussed more fully below.  Although the Board is satisfied that the action directed in its November 2011 remand has been performed, it nonetheless finds that this matter must be remanded once again for the reasons expressed below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

As stated above, this matter was most recently remanded by the Board in November 2011.  In that remand, the Board directed VA to obtain recent private and VA treatment records pertaining to treatment received by the Veteran for his left wrist since August 2011.  The Board also directed that an addendum opinion be obtained from the same VA examiner who performed the Veteran's August 2011 VA examination.  In the addendum, the VA examiner was to provide an opinion as to whether the left carpal tunnel syndrome diagnosed at the August 2011 VA examination resulted from or is a natural progression from the Veteran's in-service left wrist injury.   After such development, VA was to readjudicate the Veteran's claim, and to issue a Supplemental Statement of the Case if such readjudication was unfavorable to the Veteran.  The action directed in the Board's November 2011 remand was performed and the matter was returned to the Board in February 2012.

Apparently while the claims file was in transit from the Houston RO to the Board's offices in Washington, D.C., a February 2012 VA Form 21-4138 from the Veteran was received by the Houston RO.  In it, the Veteran reported that he had recently received additional left wrist treatment on January 11, 2012 at a medical facility identified in the statement as "STVHCS - San Antonio."  It is unclear as to whether the identified medical facility is a private or VA facility.  Nonetheless, the Veteran appears to assert that the records from this reported treatment are relevant to his claim for an increased disability rating for postoperative residuals of a left wrist fracture with degenerative joint disease.  He requests that VA obtain the records corresponding to that treatment.

Indeed, post-service treatment records that have been associated with the claims file relate to treatment received by the Veteran only through August 2011.  Given the Veteran's contentions, the Board finds that this matter must be remanded once again so that efforts can be made to contact the Veteran and to clarify the name and address of the facility where he received left wrist treatment on January 11, 2012.  Thereafter, efforts must be made to obtain the treatment records which correspond to that treatment and any other treatment identified by the Veteran.  38 C.F.R. § 3.159(c)(1) and (2).
Accordingly, the case is REMANDED for the following action:

1.  A letter must be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for an increased disability rating for postoperative residuals of a left wrist fracture, to include degenerative joint disease and carpal tunnel syndrome, rated as 10 percent disabling.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and further, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The Veteran should be provided a VA 21-4142 release and be requested to identify the name(s) and current address(es) of the facility in San Antonio, Texas which provided treatment for his left wrist on January 11, 2012, and which has provided any other left wrist treatment since that time.

2.  Then, the RO should contact the private and/or VA medical facilities identified by the Veteran and obtain the Veteran's treatment records.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

3.  Then, the RO should perform any other development as it deems necessary based upon the newly obtained treatment records and/or other evidence.

4.  After completion of the above development, the Veteran's claim of entitlement to an increased disability rating for postoperative residuals of a left wrist fracture, to include degenerative joint disease and carpal tunnel syndrome, rated as 10 percent disabling, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

